733 So. 2d 606 (1999)
Thomas C. HARDAWAY, Petitioner,
v.
STATE of Florida, Respondent.
No. 99-0323.
District Court of Appeal of Florida, First District.
June 22, 1999.
Thomas C. Hardaway, pro se, petitioner.
Robert A. Butterworth, Attorney General, and Laura Fullerton Lopez, Assistant Attorney General, Tallahassee, for respondent.
PER CURIAM.
By petition seeking belated appeal pursuant to Florida Rule of Appellate Procedure 9.140(j), petitioner asserted that he timely requested that court appointed counsel file a notice of appeal from his judgment and sentence. Jurisdiction was relinquished to the circuit court with instructions to appoint a special master to conduct an evidentiary hearing and issue a written order setting forth findings of fact and conclusions of law regarding petitioner's entitlement to a belated appeal.
The special master has now issued an order finding that neither the trial court nor counsel for petitioner advised him of his right to appeal.[1] The State Attorney also stipulated and conceded that petitioner was entitled to a belated appeal.
Accordingly, we grant the request for belated appeal of the November 10, 1998, judgment and sentence of the Escambia County Circuit Court in case number 97-1083-CF. The cause is remanded to the circuit court with directions to treat this court's mandate as the notice of appeal. Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BOOTH, MINER and VAN NORTWICK, JJ., concur.
NOTES
[1]  We quash that portion of the special master's order which purports to grant the petition for belated appeal and appoint counsel for petitioner. The authority to grant the petition for writ of habeas corpus to obtain a belated appeal lies with the appellate court to which the appeal was or should have been taken. Fla. R.App. P. 9.140(j).